Citation Nr: 0202256	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  97-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits in excess of $4,379.69.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother, brother, and sister




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1953, 
and from March 1954 to January 1961.  The appellant is the 
veteran's son and executor of his estate.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In a November 1998 Board decision, the appellant's 
claim was denied.  

Thereafter, the appellant appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court").  
By a March 2001 order, the Court vacated the Board's November 
1998 decision and the case was remanded to the Board under 
the authority of 38 U.S.C.A. § 7252(a) (West Supp. 2001), for 
consideration of the claim under the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Finally, it is noted that the appellant testified before a 
Hearing Officer at the VARO Atlanta in September 1996, and 
before the undersigned during a travel board hearing at the 
VARO Atlanta in July 1997.  Transcripts of those hearings are 
of record.  




FINDINGS OF FACT

1.  The veteran died in March 1993 of massive head and chest 
injuries following a single vehicle accident.  

2.  A rating decision issued in April of 1993 established a 
100 percent evaluation for post traumatic stress disorder 
(PTSD) retroactive to November 1987.  

3.  An accrued award of $4,379.69 was issued to the appellant 
to reimburse the veteran's estate for the amount of his 
burial.

4.  The veteran's "last sickness" was massive head and 
chest injuries which resulted in his immediate death.  The 
expenses and costs claimed by the estate for care of the 
veteran during the years 1985-1991 are not related to the 
veteran's last illness.  


CONCLUSION OF LAW

The criteria for payment of additional accrued benefits in 
excess of $4,379.69 payable on account of the death of a VA 
beneficiary are not met.  38 U.S.C.A. §§ 5107, 5121(a) (West 
Supp. 2001); 38 C.F.R. §§ 3.500(g), 3.1000(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal to the Court, the VCAA was signed into 
law.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), have been published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that the VCAA was not intended to create an 
exception to the law governing accrued benefits.  The record 
reflects that the appellant has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered in deciding his claim, and the basis of the denial 
of the claim.  The appellant has been provided with the law 
on accrued benefits claims.  The Board is not aware of any 
additional evidence which could be obtained to substantiate 
the appellant's claim.  Furthermore, the appellant's 
representative, a private attorney, following the Court's 
remand in March 2001, notified the Board in a January 2002 
letter that the appellant had no further evidence or argument 
to offer for consideration.  

In sum, the facts relevant to the appellant's claim have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the appellant will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Legal Analysis

The appellant contends that the estate of the veteran is 
entitled to accrued benefits in the amount of $83,039.  He 
specifically contends that he and other family members helped 
pay the veteran's expenses during the years prior to VA's 
acknowledgment of his disability.  The appellant also 
contends that these expenses are to be considered the 
expenses of the veteran's "last sickness."  In this 
respect, the appellant has contended that the veteran's last 
sickness was PTSD, and not necessarily the massive chest and 
head injuries that caused the veteran's death following a car 
accident.

The Board notes initially that chapter 11 of title 38 of the 
United States Code providing for service-connected 
compensation benefits makes no provision for the payment of 
disability compensation to survivors.  Furthermore, survivors 
may not pursue disability compensation claims of a veteran, 
even as heirs to the veteran's estate.  Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016 
(1999).  Instead, Congress established a procedure whereby a 
limited amount of "accrued benefits" due to the deceased 
veteran could be recovered by designated individuals.  This 
scheme was eventually codified at 38 U.S.C.A. § 5121(a), 
which allows benefits accrued within two years of the 
veteran's death to be paid first to the surviving spouse, 
then to any surviving children, surviving parents, and in 
some cases to the person who bore the expense of the 
veteran's last sickness and burial.  

The implementing regulation, 38 C.F.R. § 3.1000(a), provides 
that where death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered 
by VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years prior to the last date of entitlement 
as provided in Section 3.500(g) will, upon the death of such 
person, be paid as follows:

(1) Upon the death of a veteran to a 
living person first listed as follows: 
(i) His or her spouse; (ii) His or her 
children (in equal shares); (iii) His or 
her dependent parents (in equal shares) 
or the surviving parent. (2) Upon the 
death of a surviving spouse or remarried 
surviving spouse, to the veteran's 
children. (3) Upon the death of a child, 
to the surviving children of the veteran 
entitled to death pension, compensation, 
or dependency and indemnity compensation. 
(4) In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  

38 C.F.R. § 3.1000(a) (2001). 

It should be noted that there has been no allegation that 
benefits are due in this case on the basis of the appellant's 
relationship to the veteran, that is, as a spouse, a child or 
a dependent parent.  The arguments pertain to payment of 
expenses related to the veteran's last illness and the 
decision will be limited to that question.  

The record shows that the veteran died in March 1993.  The 
death certificate reflects his cause of death as being due to 
massive head and chest injuries.  It was noted that the 
veteran had lost control of his vehicle and struck two trees. 
The time of death was noted to have been 12:05 PM.  The time 
of the accident was noted to have been 12:05 PM.  The Board 
is cognizant that in an April 1993 rating decision, the RO 
granted the veteran a 100 percent evaluation for service 
connected PTSD retroactive to November 1987.  The appellant 
subsequently returned a benefit payment issued by VA to the 
veteran that same month, April 1993, in the amount of 
$83,039.  

In accordance with 38 C.F.R. § 3.1003, where the payee of a 
check for benefits has died prior to negotiating the check, 
the check shall be returned to the issuing office and 
canceled.  See also 38 U.S.C.A. § 5122 (West Supp. 2001).  VA 
is to make payment of the sum represented by the unnegotiated 
checks to the same classes of persons made eligible for 
accrued benefits under 38 U.S.C.A. § 5121, except that any 
amount not paid in that manner shall be paid to the estate of 
the deceased payee unless the estate will escheat.  38 
C.F.R.§ 3.1003 (2001).  In the case at hand, the check from 
VA was not issued until after the veteran's death.  
Therefore, the provisions of 38 C.F.R.§ 3.1003 and 
38 U.S.C.A. § 5122 do not apply to the check for $83,039 
issued in April 1993.  The entire amount must be considered 
as accrued benefits under the provisions of 38 C.F.R. § 
3.1000 and 38 U.S.C.A. § 5121.  

The appellant received an accrued award of $4,379.69 to 
reimburse the veteran's estate for the amount of his burial.  
The remainder of the check for $83,039 has been claimed by 
the estate based on the expense of last sickness or burial 
provisions of 38 C.F.R. § 3.1000 (a)(4).  

As noted above, the appellant contends that the estate is 
entitled to reimbursement for expenses and costs of caring 
for the veteran on the theory that the veteran's last 
sickness was his service-connected PTSD.  The appellant and 
his family have provided testimony before the RO and the 
Board in which they have contended that they subsidized the 
veteran's living expenses and other costs from 1985 to 1991, 
a period prior to VA's grant of 100 percent disability 
benefits.  The reported living expenses and other costs total 
over $160,000, and include personal items, legal expenses, 
truck payments, etc.  The appellant and his family have also 
testified that they believe that VA should not have released 
the veteran from the hospital and that he should have been 
provided domiciliary care for his PTSD.  They contend that 
the veteran's PTSD led to his alcoholism and eventually to 
the accident which ended his life.  

The Board notes that the VA Adjudication Procedure Manual 
reflects that "For the purposes of adjudicating claims for 
reimbursement, last illness is the immediate attack which 
ends in death.  If the attack is acute, consider the 
beginning of the attack as the commencement of the last 
illness.  If the attack is not acute, consider the last 
illness as commencing at the time the beneficiary became so 
ill as to require the regular and daily attendance of another 
person until death."  See M21-1, Part IV, para. 27.38.  

In this instance, the veteran's death, as noted above, was 
due to massive head and chest injuries resulting from a 
vehicle accident.  As such, in interpreting paragraph 27.38, 
the Board finds the veteran's "last sickness" to have been 
such head and chest injuries that resulted in his death.  
While the appellant has provided a comprehensive list of 
expenses related to upkeep of the veteran for a period of 
several years, the Board finds that none of these expenses 
are related to the veteran's "last sickness."  The Board 
finds the appellant's testimony, along with that of family 
members, convincing regarding their expenditures and their 
providing for the veteran during his illness.  Although the 
facts may indicate that equity should make some provision for 
the estate of a veteran who died shortly before receiving 
such a large retroactive payment, unfortunately the law does 
not provide for an award of additional accrued benefits to 
the estate.  

The Board is not a body of equity, but of law, and is 
therefore bound in its decisions by VA regulations, 
instructions of the Secretary, and the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. § 7104(c)(West 1991).  VA 
regulations, as set forth above, provide that accrued 
benefits are to be computed from periodic monetary benefits 
"to which a payee was entitled at . . . death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death,"  38 C.F.R. § 3.1000(a), and that "only 
so much of the accrued benefit may be paid as may be 
necessary to reimburse the person who bore the expense of 
last sickness or burial." 38 C.F.R. § 3.1000 (a)(4).  
Clearly, this provision limits the amount of reimbursement to 
the total amount of accrued benefits that have already been 
paid.  


ORDER

Entitlement to accrued benefits in excess of $4,379.69 is 
denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

